Citation Nr: 0414315	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-07 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the right thigh, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran had active service from October 1943 to October 
1945.  His awards and decorations include the Silver Star 
Medal and the Purple Heart Medal.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  

In a January 2003 decision, the Board denied the veteran's 
appeal for an increased rating for residuals of a gunshot 
wound of the right thigh.  The veteran, in turn, appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (Court).

In February 2004, the Court issued an order that granted a 
Joint Motion for Remand, vacated the Board's January 2003 
decision and remanded the matter to the Board for action in 
compliance with the motion. 

Thereafter, in May 2004, the Board granted the veteran's 
motion to advance his case on the Board's docket.


REMAND

The February 2004 Joint Motion notes that remand was required 
for compliance with the requirements of the duty to assist 
under 38 U.S.C.A. § 5103(A) (West 2002).  Specifically, the 
Joint Motion argues that the most recent VA examination is 
inadequate because the examiner failed to note which muscle 
group or groups were affected by the service-connected 
injury, and failed to address the criteria specified in 
38 C.F.R. § 4.56 for evaluating muscle injuries (to include 
an assessment of loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement).  

Therefore, in accordance with the Joint Motion, the case is 
hereby REMANDED to the RO via the Appeals Management Center, 
in Washington, D.C., for the following actions:  

1.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected residuals of a gunshot wound of 
the right thigh.  The claims file must be 
provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  Any 
indicated studies should be performed.  

In view of the fact that the veteran's 
service medical records are unavailable, 
the examiner should obtain from the 
veteran a detailed history concerning the 
nature of the original injury and the 
treatment received for it.  The veteran's 
complaints and the clinical findings 
should be recorded in detail.  All 
residuals of the gunshot wound of the 
right thigh (as distinguished from any 
nonservice-connected right thigh 
disability) should be described.  

The examiner should specifically note 
which muscle group or groups are affected 
by the service-connected disability, and 
then provide complete information as to 
the type of injury, history and 
complaints, and objective findings for 
each injured muscle group in compliance 
with the criteria in 38 C.F.R. § 4.56.  
The examiner should characterize the 
injury of the veteran's right thigh as 
moderate, moderately severe, or severe as 
those terms are defined in 38 C.F.R. § 
4.56.

The examiner should undertake range of 
motion studies of the right thigh, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should also indicate whether 
there is loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, or 
uncertainty of movement.  The examiner 
should express an opinion as to whether 
pain significantly limits functional 
ability during flare-ups or when the 
right thigh is used repeatedly over a 
period of time.  The examiner should also 
provide an opinion concerning the impact 
of the disability on the veteran's 
ability to work.

2.  Then, the RO should adjudicate the 
issue on appeal on a de novo basis in 
light of all pertinent evidence and legal 
authority.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



